Third District Court of Appeal
                               State of Florida

                           Opinion filed April 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-786
                         Lower Tribunal No. 13-21290
                             ________________


                              Loucile Auguste,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

     Loucile Auguste, in proper person.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

     PER CURIAM.
      Following review of Appellant’s initial brief, we summarily affirm the

judgment and sentence. See Fla. R. App. P. 9.315.




                                       2